Title: Pennsylvania Assembly Committee: Report on Precedents in the House of Commons, 3 December 1756
From: Pennsylvania Assembly Committee
To: 


In its zeal to present strong candidates for the October 1756 Assembly election, the proprietary party nominated and elected Chief Justice William Allen in both Cumberland and Northampton Counties. When Allen chose to represent Cumberland, a new election was ordered for October 25 to fill the vacated Northampton seat. The sheriff’s certification that proprietary stalwart William Plumsted had defeated Moravian William Edmonds, presented to the House on the 30th, was accompanied by a petition alleging that multiple balloting frauds had voided the election. The next day Plumsted was denied his seat, and on November 4 the hearings on the case were postponed until the 23d, when the dispute was referred to the Committee of Grievances, of which Franklin was a member. The whole Assembly resumed consideration of the case on December 1, and the next day a motion to “determine how the Costs arising upon the Hearing of the Merits of the late Election of a Representative for the County of Northampton, and the Charges of the Evidences who are summoned to attend the same are to be paid,” was followed by appointment of a committee “to inspect the Journals of the House of Commons for Precedents relating to the Payment of such Costs and Charges as attend controverted Elections.”
 
December 3. 1756.
In Obedience to the Order of the House, we have examined the Votes of the House of Commons, and do find the following Precedents relating to the Charges and Expences arising in Cases of Complaint enquired into by the House.
In the Parliament of the Twenty-first of James I. the Mayor of Arundel having misbehaved himself in the Election of a Burgess for that Town, was sent for, and ordered to pay the Charges of the Witnesses, to be assessed by three Members.
In the Eighteenth and Nineteenth of the same Reign, a Constable of York was sent for up, and accused of Misdemeanors; but being acquitted, he had Five Pounds ordered him for his Charges. Also one Napper being committed to the Serjeant for serving a Subpoena on Mr. Brereton, was dismissed, after paying Costs to Mr. Brereton, and due Fees to the Officers of the House.
In the Fourth of Charles I. the Sheriff and one of the Aldermen of York, having conducted an Election illegally, to the Prejudice of Alderman Hoy, a Candidate, were ordered to pay all the Charges of the Witnesses of the said Hoy, to be assessed by four of the Committee.
In 1699, March 9. Thomas Hawksly, and Roger Hunt, Overseers of the Poor for Nottingham, being summoned to attend the Committee of Privileges and Elections, by George Gregory, Esq; Petitioner against Robert Sacheverell, Esq; prayed that they might be relieved for their Charges in coming to Town, Expences in Town, and returning home. And it was ordered, that the said Gregory do pay the Petitioners their reasonable Charges, to be assessed by the Chairman of the Committee.
In 1711, the 22d of March, a Complaint being made to the House, that John Cunningham was summoned in Behalf of Major General Hamilton, to attend the Committee of Privileges and Elections, to testify his Knowledge touching the late Election of a Member to serve in Parliament; and that Major General Hamilton refuses to pay him his reasonable Charges for his Journey and Attendance; it was ordered that the said John Cunningham have his reasonable Charges for his Journey and Attendance on the Committee, to be ascertained by the Chairman.
In 1715, September 8. Ann Cater, John Burton, James Coot, and Stephen Norman, praying that they may be relieved for their Charges in coming up and staying in Town, being summoned as Witnesses by John Hervey, Esq; to attend the Hearing of the Merits of the Election for the County of Bedford; and the said Hervey having refused to give them reasonable Satisfaction, it was ordered that the said Mr. Hervey do pay the Petitioners their reasonable Charges, to be settled by Mr. Speaker.
In 1717, June 18. Thomas Prowse, Steward of the Manor of Minehead, complained, that he was required, by a Warrant from Mr. Speaker, to permit George Speke, Esq; or his Agents, to inspect the Rolls of the said Manor, and to take Notes or Copies therefrom, and to attend the House with the said Rolls; and that he did appear accordingly, and was examined; but that Mr. Speke’s Agent refused him reasonable Satisfaction for the same; and praying Relief, it was ordered, that the said Prowse be paid his reasonable Charges, to be settled by Mr. Speaker.
In 1695, December 21. It was resolved, that Sir George Meggot, having preferred to the House a groundless and vexatious Petition, relating to the Election of Members to serve in Parliament for Southwark, do make Satisfaction to the Members he petitioned against for the Costs and Expences they have been put to by Reason of such Petitions.

In the same Year, March 4. It was resolved, that Sir Richard Gipps, having preferred to the House a frivolous, vexatious and groundless Petition, relating to the Election of Members for Totness, be taken into Custody of the Serjeant, and make Satisfaction to the Members he petitioned against, for the Costs and Expences they have been put unto by reason of such Petition.
The Votes of Parliament being voluminous, and mostly without Indexes, these are all the Precedents that the Committee, in so short a Time, have been able to find relating to the Payment of Witnesses Charges. Many there are in which no Application appears for the Payment of such Charges, nor any Determination who should pay them; but whether there are any Determinations different or contrary in like Cases, we cannot say. These, without presuming to make any Remarks upon them, are humbly submitted to the Consideration of the House, by



John Baynton,
   James Wright,


   Benjamin Franklin,
   John Wright,


   John Abraham Denormandie,
   William Allen,


   George Ashbridge,
   Thomas Yorke.



